Exhibit 10.10

[exh1010formof2013timevest001.jpg] [exh1010formof2013timevest001.jpg]

2013 Restricted Stock Award Agreement




____________, 20___




[Name]

[Street]

[City, State]




Dear [Employee’s Name]:




Harris Teeter Supermarkets, Inc. (the “Company”) has designated you to be a
recipient of shares of common stock of the Company, par value $.01 per share
(the “Company Stock”), subject to the restrictions and other terms set forth in
this letter agreement (the “ Agreement”) and in the Harris Teeter Supermarkets,
Inc. 2011 Incentive Compensation Plan (the “Plan”).




The grant of these shares is made pursuant to the Plan. The Plan is administered
by the Compensation Committee (the “Committee”) appointed by the Board of
Directors of the Company. The terms of the Plan are incorporated into this
letter and in the case of any conflict between the Plan and this letter, the
terms of the Plan shall control. Any capitalized terms used in this Agreement
that are not otherwise defined have the meaning set forth in the Plan. A copy of
the Plan is available in Appendix A to the 2010 Ruddick Annual Report and Proxy
Statement which may be found on the Company’s website at www.harristeeter.com.




1.

Grant. Pursuant to the Plan, the Committee granted you on ______________ (the
“Grant Date”) the number of shares of Company Stock (the “Restricted Stock”)
indicated on the Plan award notice provided by the Plan administrator, which
such Plan award notice is incorporated by reference herein. The Restricted Stock
is subject to vesting restrictions as set forth below. Until these restrictions
lapse, the shares of Restricted Stock are forfeitable and nontransferable.




2.

Vesting Restrictions.




(a)

The Restricted Stock shall vest, in ____ equal annual installments on each
anniversary of the Grant Date, commencing on the ____ anniversary of the Grant
Date, and continuing ____ thereafter until fully vested (each such anniversary,
a “Vesting Date”).




(b)

Unless one of the events in Section 2(c) or Section 2(d) occurs, you must be
continuously employed by the Employer from the Grant Date until the applicable
Vesting Date in order to vest in your Restricted Stock. Absent a Change in
Control as described in Section 2(d), if your employment with the Employer
terminates prior to







--------------------------------------------------------------------------------




the applicable Vesting Date for any reason other than due to one of the events
described in Section 2(c)(i), you will forfeit all rights to your unvested
Restricted Stock at that time, even if you return to active employment with the
Employer prior to the applicable Vesting Date.




(c)

You will become immediately vested in 100% of your Restricted Stock if, prior to
the Vesting Date, one of the following events occurs:




(i)

your employment with the Employer terminates due to your Retirement (as defined
below), death or Disability, or




(ii)

the Company experiences a Change in Control.




“Retirement” means your retirement, in accordance with the provisions of the
Harris Teeter Supermarkets, Inc.Retirement and Savings Plan or the Harris Teeter
Supermarkets, Inc. Employees’ Pension Plan in which you were a participant on
the date of termination of employment, at the normal retirement date under such
retirement plan, or if such date is not so determinable, then at or after your
attainment of age 65. The Committee shall have absolute and uncontrolled
discretion to determine whether any other termination of your employment is to
be considered as Retirement for the purposes of this Agreement and whether an
authorized leave of absence or absence on military or government service or
otherwise shall constitute a termination of employment for the purposes of this
Agreement.




(d)

Notwithstanding the above, you will become immediately vested in __% of your
unvested Restricted Stock upon your attaining age 65 while employed by the
Employer from the Grant Date until the date on which you attain age 65. For
purposes of clarity, you will vest in __% of each unvested tranche of unvested
Restricted Stock and the remainder of those unvested shares of Restricted Stock
will continue to vest according to the schedule set forth in Section 2(a). For
example, if you have __ unvested shares of Restricted Stock that will vest
annually in three tranches of __ in years ___ through ___, and you attain age 65
in ___, (i) you will vest in __ shares of Restricted Stock from each unvested
tranche (__ in the aggregate) upon attaining age 65, and (ii) the remaining __
unvested shares of Restricted Stock in each tranche will continue to vest
annually on the Grant Date anniversary in years ___ through ___.




3.

Dividends. During the period beginning with the Grant Date and ending with the
Vesting Date (or the earlier forfeiture of your Restricted Stock), you will have
the right to receive dividends on the Restricted Stock to the extent dividends
are paid by the Company on its authorized and issued shares of Company Stock to
its stockholders of record. These dividends, if any, will be paid at the same
rate and at the same time as such dividends are paid by the Company on its
authorized and issued shares.




2



--------------------------------------------------------------------------------




4.

Power of Attorney. You hereby appoint each of the officers of the Company as
your attorney in fact, with full power of substitution, and authorize him or her
to provide instructions to the Company’s registrar and transfer agent for
Company Stock as the Company may deem necessary or proper to comply with the
intent and purposes of this Agreement and the Plan, including, upon the
occurrence of a forfeiture pursuant to Section 2 above, to notify the registrar
and transfer agent of the forfeiture of such shares, together with instructions
to cancel the shares forfeited. The registrar and transfer agent shall be
entitled to rely upon any notices and instructions delivered by your attorney in
fact under the terms of the Plan and this Agreement.




5.

Book Entry Form; Delivery of Shares. The Company shall, as soon as
administratively feasible after the Grant Date, direct the Plan administrator to
make a book entry record showing ownership for the Restricted Stock in your
name, subject to the terms and conditions of the Plan and this Agreement. As
soon as practicable following the date on which the Restricted Stock becomes
nonforfeitable and fully transferable pursuant to Section 2 above, the Company
will issue appropriate instructions  to that effect to the transfer agent for
Company Stock.




6.

Rights as a Stockholder. Subject to the provisions of this Agreement, including
Section 7 herein, you generally will have all of the rights of a holder of
Company Stock with respect to all of the Restricted Stock awarded to you under
this Agreement from and after the Grant Date until the shares either vest or are
forfeited, including the right to vote such shares and to receive dividends or
other distributions paid thereon, as provided in Section 3.




7.

Transfer Restrictions. You may not sell, assign, transfer, pledge, hypothecate
or encumber your Restricted Stock under this Agreement prior to the time such
Restricted Stock becomes vested in accordance with this Agreement.




8.

Fractional Shares. A fractional share of Company Stock will not be issued and
any fractional shares will be disregarded.




9.

Adjustments. If the number of outstanding shares of Company Stock is increased
or decreased as a result of a stock dividend, stock split or combination of
shares, recapitalization, merger in which the Company is the surviving
corporation, or other change in the Company’s capitalization without the receipt
of consideration by the Company, the number and kind of your unvested Restricted
Stock shall be proportionately adjusted by the Committee, whose determination
shall be binding.




10.

Notices. Any notice to be given under the terms of this letter shall be
addressed to Harris Teeter Supermarkets, Inc., Attn. Secretary, 701 Crestdale
Road, Matthews, NC 28105. Any notice to be given to you shall be given to you
and shall be addressed to you at your last known address at the time notice is
sent. Notices shall be deemed to have been duly given if mailed first class,
postage prepaid, addressed as above.




3









--------------------------------------------------------------------------------




11.

Section 83(b) Election Not to Defer Income From Restricted Stock. You may make
an election pursuant to Section 83(b) of the Code not to defer income with
respect to your Restricted Stock. In general, this would require you to pay tax
earlier than would otherwise be necessary. If you would like a copy of the
election under Code Section 83(b) form and instructions that you may use to make
this election, please contact Merrill Lynch (Ellison Kibler & Associates) at
803-733-2108 or 800-350-2817. Please note that in order to be effective, you
must file a Code Section 83(b) election with the Internal Revenue Service within
30 days after the shares of Restricted Stock have been transferred to you. In
general, if you make a Code Section 83(b) election your tax basis for each share
that becomes vested will be the value of the share on the date it was
transferred to you. As a result, capital gain or loss will be measured using
that tax basis when you sell the share. For greater details concerning the
federal income tax consequences associated with your shares of Restricted Stock,
please refer to the Plan’s prospectus. The Company does not make any
representations regarding the advisability or tax treatment of making an
election under Section 83(b) of the Code. You should consult your tax and
financial advisors before deciding whether or not to make such an election.




12.

Applicable Withholding Taxes.




(a)

No Restricted Stock that has become vested and fully transferable pursuant to
Section 2 above shall be delivered to you until you have paid to the Company the
amount that must be withheld with respect to those shares of Restricted Stock
under federal, state and local income and employment tax laws (the “Applicable
Withholding Taxes”) or you and the Company have made satisfactory arrangements
for the payment of such taxes. As an alternative to making a cash payment to
satisfy the Applicable Withholding Taxes, you may have the Company retain that
number of shares of Restricted Stock (valued at the average of the high and low
selling price of the Company’s common stock on the delivery date) that would
satisfy the Applicable Withholding Taxes.




(b)

The Company shall withhold Applicable Withholding Taxes with respect to
dividends directly from the amount of such dividends payable pursuant to Section
3.




13.

Applicable Securities Laws. The Company may delay delivery of Restricted Stock
that has become vested and fully transferable pursuant to Section 2 above until
(i) the admission of such shares to listing on any stock exchange on which the
Company Stock may then be listed, (ii) receipt of any required representation by
you or completion of any registration or other qualification of such shares
under any state or federal law or regulation that the Company’s counsel shall
determine as necessary or advisable, and (iii) receipt by the Company of advice
by counsel that all applicable legal requirements have been complied with.
Additionally, you may be required to execute a customary written indication of
your investment intent and such other agreements the Company deems necessary or
appropriate to comply with applicable securities laws.




4









--------------------------------------------------------------------------------




14.

Acceptance of Restricted Stock. By accepting any of the benefits of this award,
you indicate your acceptance of any Restricted Stock to which you may become
entitled and your agreement to the terms and conditions set forth in this
Agreement, which, together with the terms of the Plan, shall become the
Company’s Restricted Stock Award Agreement with you. You also hereby acknowledge
receipt of a copy of the Plan and its prospectus via its availability on the
Company’s applicable websites1 and agree to all of the terms and conditions of
the Plan, as it may be amended from time to time. If you do not have access to
the internet, please contact the Company’s Secretary at the contact information
listed above and the Company will provide you a hard copy of the Plan’s
prospectus.




15.

Compliance with Section 409A of the Code. It is intended that this Agreement is
exempt from the requirements of Section 409A of the Code and Treasury
Regulations thereunder (“Section 409A”) and this Agreement will be interpreted
and operated consistently with that intent. The Company has the authority to
amend this Agreement to the extent necessary (including retroactively) in order
to preserve its exemption from said Section 409A. Neither the Company, its
subsidiaries and affiliates, nor any directors, officers or employees thereof
shall be liable for any taxes, penalties, fines or interest payments you incur
as a result of a failure to comply with the requirements of Section 409A.














__________

1 The Harris Teeter Supermarkets, Inc. 2011 Incentive Compensation Plan may be
found as Appendix A to the 2010 Ruddick Annual Report and Proxy Statement which
may be found under the link “Annual Reports” on the Company’s Investor Relations
link at its website at www.harristeeter.com. The Plan prospectus may be found on
the Merrill Lynch Benefits OnLine website in the plan’s Communication Library.

















5









--------------------------------------------------------------------------------